PERMIS MER TRES PROFONDE NORD
AVENANT A LA PROCEDURE COMPTABLE DU CPP

ENTRE, D'UNE PART,

La REPUBLIQUE DU CONGO ("CONGO"), représentée aux fins du présent Avenant par M. Jean-Baptiste TAT!
LOUTARD, Ministre des Hydrocarbures

ET, D'AUTRE PART,

La société AGIP RECHERCHES CONGO S.A. ("AGIP") représentée par M. Gustavo SCLOCCHI, Directeur
Général

Etant rappelé que :

Un Contrat de Partage de Production (CPP) pour le Permis de recherches Mer Trés Profonde Nord a été conclu
entre le Congo et Agip en date du 23 mai 1997 et approuvé par Décret Ic 26 novembre 1997;

La Procédure Comptable du CPP a été signée par les deux parties ct annexce au CPP en date du 18 aout 1997 ;

Les Partics souhaitent corriger un article de la Procédure Comptable :
Dés lors, les Parties conviennent de ce qui suit :

Article 1 - Modifications 4 la Procédure Comptable
Le début de l'article 14 3) b) est remplacé comme suit :
« d'autre part, a l’Assistance Générale destinée a couvrir la part Equitable des frais administratifs et de direction
générale du groupe de |’Opérateur (ci-aprés désignés « Assistance Générale ») imputables aux Couts Pétroliers
par application au total des Coats Pétroliers de chaque Zone de Permis, du bart¢me forfaitaire ci-aprés :
* 4% des Coits Pétroliers correspondant aux Travaux de Recherche
¢

* pour les travaux correspondant aux Travaux de Développement, d’Exploitation et d’Abandon de l’exercice :

3% sur la tranche de 0 4 37.813.000 Dollars

2% sur la tranche de 37.813.000 4 189.067.000 Dollars

1% sur la tanche au-dela de189.067.000 Dollars »

Le reste de l'article 14 3) b) demeure inchangé
Article 2 - Divers

Le présent Avenant entrera en vigueur a sa date de signature et prendra cifct rétroactivement a la date d’entrée en
vigueur du CPP, soit le 26 novembre 1997. Toute disposition de la Procédure Comptable qui ne serait pas

modifiée par le présent Avenant reste inchangée.

Fait en deux exemplaires a Brazzaville le 04 juillet 1999

Le Ministre des Hydrocarbures Le Directeur Général
. d'Agip Recherches Congo S.A.

13!
3 7,
Jeg

